Citation Nr: 1317351	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  06-38 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, rated at 40 percent from May 1, 2005; 20 percent from December 1, 2008; and 40 percent from March 30, 2012.

2.  Entitlement to an increased rating for right lower extremity radiculopathy, rated as 20 percent from October 3, 2008; and 40 percent from March 30, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1985 and from March 1990 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which assigned a 40 percent evaluation for the Veteran's low back condition effective May 1, 2005.

A June 2009 rating decision granted a separate 20 percent rating for right lower extremity radiculopathy effective from October 3, 2008.

A Travel Board hearing was held in April 2010 with the Veteran in Nashville, Tennessee, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

This matter was then remanded by the Board in September 2010 and January 2012.  Following the most recent remand, the Appeals Management Center (AMC) issued a September 2012 rating decision which granted 40 percent ratings for the Veteran's low back disability and right lower extremity radiculopathy, both effective from March 30, 2012.

A portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to December 1, 2008 and from March 30, 2012, the Veteran's degenerative disc disease of the lumbar spine was not manifested by unfavorable ankylosis or incapacitating episodes of at least 6 weeks during a 12 month period.

2.  From December 1, 2008 to March 30, 2012, the Veteran's degenerative disc disease of the lumbar spine was not manifested by forward flexion of 30 degrees or less.

3.  From December 28, 2007, the Veteran experienced occasional involuntary bowel movements attributable to his degenerative disc disease of the lumbar spine.

4.  Prior to March 30, 2012, the Veteran's right lower extremity radiculopathy was manifested, at worst, by diminished soleus strength (4+/5), diminished pain sensation, and diminished ankle reflex (1+).

5.  From March 30, 2012, the Veteran's right lower extremity radiculopathy was not manifested by severe incomplete paralysis or marked muscle atrophy.


CONCLUSIONS OF LAW

1.  Prior to December 1, 2008 and from March 30, 2012, the criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2012).

2.  From December 1, 2008 to March 30, 2012, the criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2012).

3.  From December 28, 2007, the criteria for a separate 30 percent rating for bowel incontinence associated with degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7332 (2012).

4.  Prior to March 30, 2012, the criteria for a rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2012).

5.  From March 30, 2012, the criteria for a rating in excess of 40 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Prior to the initial adjudication of the Veteran's claims, a letter dated in April 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, private treatment records, lay statements, and hearing transcripts have been associated with the claims file.  The Veteran was also afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's back condition and right lower extremity radiculopathy.  VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As noted above, the Veteran testified at a Board hearing in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim, and sought to identify any pertinent evidence not currently associated with the claims folder that might have been outstanding that might substantiate the claims.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Finally, in the January 2012 remand, the Board instructed that the Veteran's recent VA treatment records be associated with the claims file, and that he be afforded a new VA examination to determine the severity of his conditions.  Both of these directives have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

Lumbar Spine Degenerative Disc Disease

The Veteran's low back disability is rated under Diagnostic Code 5242.  He was assigned a 40 percent rating from May 1, 2005; a 20 percent rating from December 1, 2008; and a 40 percent rating from March 30, 2012.

Under the General Rating Formula for Diseases and Injuries of the Spine, the regulations provide, in pertinent part, for a higher 40 percent rating if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2012).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

A.  Spine

The evidence throughout the period on appeal fails to demonstrate any findings of unfavorable ankylosis of the lumbar spine.  In addition, the only evidence of incapacitating episodes as defined by the regulations is from a March 2012 VA examination, which noted incapacitating episodes lasting a total of less than 1 week during the preceding 12 months.  Therefore, the schedular criteria for a rating in excess of 40 percent have not been met at any time during the period on appeal.  The pertinent question is whether a rating in excess of 20 percent is warranted between December 1, 2008 and March 30, 2012.

Private treatment records dated December 2008 noted "severe" limitation of lumbar flexion due to pain.  VA treatment records from August 2009 reflect tenderness of the low back to light percussion.  In December 2009, the Veteran received bilateral lumbar facet injections.  However, no specific range of motion measurement was recorded during any of these treatment sessions.

The Veteran underwent a VA examination in December 2009.  He reported low back pain which radiated down his legs.  His pain was constant, and occurred daily for a period of hours.  He described it as moderate in intensity.  He denied any flare-ups.  On examination, the Veteran had a normal posture and gait.  There was no ankylosis or abnormal spinal curvature present.  Spasms, guarding, pain with motion, and weakness were present bilaterally.  There was also tenderness on the right side.  The Veteran had 80 degrees of forward flexion and 25 degrees of extension.  Left lateral flexion was 30 degrees, and right lateral flexion was 25 degrees.  Left rotation was 30 degrees, and right rotation was 20 degrees.  There was no objective evidence of pain with motion, and no pain or additional limitation following repetitive testing.  The examiner indicated that the Veteran's lumbar spine condition had severe effects on sports and exercise.  Chores, shopping, recreation, and traveling were moderately affected.  Feeding, bathing, dressing, dressing, toileting, and grooming were mildly affected.

At his April 2010 Travel Board hearing, the Veteran testified that he had unsuccessfully treated his condition with morphine, and had recently switched to oxycontin.  He was scheduled to undergo a procedure to install a lumbar spinal cord stimulator.  He had constant pain and stiffness, and was unable to bend over to tie his shoes.  He had to constantly switch positions to stay comfortable, and had difficulty staying asleep at night as a result.  He reported five or six instances when he could not get out of bed.  The longest episode was three days.

VA treatment records show the Veteran had a spinal cord stimulator implanted in August 2010.  However, it was subsequently removed in June 2011 because it provided no relief.

A VA examination was conducted in October 2010.  There was no abnormal spinal curvature or ankylosis present.  The Veteran had a normal posture and gait.  There was no spasm, atrophy, weakness, guarding, or tenderness present.  Forward flexion was 70 degrees and extension was 20 degrees.  Lateral flexion and rotation were both 20 degrees bilaterally.  There was no objective evidence of pain with motion, and no pain or additional limitation following repetitive testing.

The Board finds that a rating in excess of 20 percent is not warranted between December 1, 2008 and March 30, 2012.  The evidence generated during that period does not reflect findings consistent with the higher 40 percent rating.  Specifically, there is no indication of any favorable ankylosis of the lumbar spine.  Moreover, forward flexion measured during this period was at least 70 degrees, even when accounting for any painful motion or additional limitation following repetition.  A higher 40 percent rating requires flexion of no more than 30 degrees.  Notably, the December 2009 examiner also noted that the Veteran's condition had limiting effects on his activities of daily living.  While his low back disability had severe effects on physically demanding activities such as sports and exercise, less intense activities were only moderately or mildly affected.  This is consistent with the overall disability picture contemplated by the assigned 20 percent rating during this period.

B.  Neurologic Abnormalities

As noted above, neurologic abnormalities associated with the Veteran's lumbar spine condition are to be rated separately.  The Veteran is currently assigned a separate rating for left and right lower extremity radiculopathy.  The rating for the left extremity is not currently on appeal, and the rating for the right extremity will be discussed below.  However, there is also evidence of bowel impairment.

Under Diagnostic Code 7332, impairment of sphincter control is evaluated as follows: healed or slight, without leakage (0 percent); constant slight, or occasional moderate leakage (10 percent); occasional involuntary bowel movements, necessitating wearing of pad (30 percent); extensive leakage and fairly frequent involuntary bowel movements (60 percent); and complete loss of sphincter control (100 percent).  38 C.F.R. § 4.114, Diagnostic Code 7332.

Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated based on the particular condition as urine leakage, frequency, or obstructed voiding.  In this case, the criteria for urine leakage are most appropriate.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is rated as 60 percent; requiring the wearing of absorbent materials which must be changed 2 to 4 times per day is rated as 40 percent; requiring the wearing of absorbent materials which must be changed less than 2 times per day is rated as 20 percent.

During a September 2007 VA examination, the Veteran denied any history of urinary or fecal incontinence.  However, treatment records from December 2007 show the Veteran reported a 6 month history of diarrhea to the point of incontinence.

VA treatment records dated January 2008 show the Veteran reported five incidents of urinary incontinence.  Additional records from February 2008 show the Veteran had urinary and bowel incontinence due to his back problem.  He reported two incidents of bowel incontinence in the past two days.  Prior to that, the last incident was a month earlier.  In March 2008, the Veteran denied any urinary incontinence but reported 8 incidents in which he lost control of his bowels.

During a March 2008 VA examination, the Veteran reported a 4 month history of bowel incontinence.  However, he also reported constipation and treatment with a stool softener, which the examiner felt may have contributed to his bowel complaint. 

VA treatment records dated April 2009 show the Veteran reported losing fecal control 4 times since receiving an epidural steroid injection earlier in the month.  He also reported some loss of bladder control.  However, during a December 2009 VA examination, the Veteran denied a history of any bowel or bladder incontinence.

At his April 2010 Board hearing, the Veteran reported losing control of his bowels three times in a two year period.  However, during an October 2010 VA examination, the Veteran denied a history of any bowel or bladder incontinence.  A March 2012 VA examination noted that the Veteran had diarrhea related to his low back condition.  

With respect to the Veteran's bladder condition, the evidence does not show any use of absorbent materials at any point during the period on appeal.  Moreover, while the Veteran reported some urinary incontinence in January 2008, February 2008, and April 2009, the record also contains several reports in which he denied any urinary incontinence, including in September 2007, March 2008, December 2009, and October 2010.  Therefore, while the evidence demonstrates some voiding dysfunction attributable to the Veteran's low back condition, the severity of the condition does not rise to the level of impairment contemplated by the minimum 20 percent schedular rating.  Therefore, a separate rating for urinary incontinence is not warranted.

With respect to bowel dysfunction, the Veteran's reports during the period on appeal indicate a higher frequency of incidents of fecal incontinence compared to urinary incontinence.  In December 2007, the Veteran reported a 6 month history of bowel impairment.  In February 2008, March 2008, April 2009, April 2010 he reported multiple instances of bowel incontinence.  Although there are no reports of the use of absorbent pads, the Veteran's condition approximates the criteria for a 30 percent rating under Diagnostic Code 7332, which contemplates occasional involuntary bowel movements necessitating the wearing of a pad.  However, a higher 60 percent rating is not warranted, as the Veteran's condition is not productive of extensive leakage and fairly frequent involuntary bowel movements.

Right Lower Extremity Radiculopathy

The Veteran is currently assigned a 20 percent rating for right lower extremity radiculopathy prior to March 30, 2012, and a 40 percent rating thereafter, under Diagnostic Code 8520.

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

A May 2009 VA examination showed the Veteran reported pain and numbness in the right leg, radiating down into his 4th and 5th toes.  On examination, the Veteran had 4+/5 strength in the right soleus muscle, and 5/5 strength in the rest of the right leg.  The Veteran was noted to have weakened ankle plantar flexion.  Pain sensation was diminished.  Right knee reflex was 2+, and ankle reflex was 1+.  There was no atrophy present.  The Veteran had a normal gait.

VA treatment records dated August 2009 noted that the Veteran ambulated slowly with a cane.  Pain radiated down the right leg below the knee.  

A December 2009 VA examination noted strength to be 5/5.  Sensation in the right leg was normal with respect to position sense and vibration, but reduced for pain and light touch.  Reflexes were 2+.  

An October 2010 VA examination noted reflexes to be 2+, and plantar flexion was normal.  Sensation to vibration, light tough, pain, and position sense were normal.  There were no dysesthesias present.  Strength was 5/5.

VA treatment records dated January 2011 noted the Veteran ambulated with a gait that favored his lower right leg.  Muscle strength was noted to be less than 4+.  Reflexes were intact.  The Veteran reported numbness that radiated down to two toes in his right foot.

A March 2012 VA examination noted severe, constant pain, moderate parasthesias, and severe numbness in the Veteran's lower right extremity.  Strength was 5/5, and there was no indication of any muscle atrophy.  Reflexes were 1+.  Sensation was normal in the Veteran's thighs and lower legs, but decreased in his feet.  There were no trophic changes present.  The examiner indicated that the Veteran had moderately severe incomplete paralysis of the sciatic nerve in the lower right extremity.  The Veteran used a cane on a constant basis, and a wheelchair on an occasional basis, to assist with ambulation.

A rating in excess of 20 percent is not warranted prior to March 30, 2012.  The evidence during this period reflects intermittent findings of diminished strength or reflexes, but these symptoms did not occur simultaneously to such a degree to suggest a moderately severe level of incomplete paralysis.  At worst, the Veteran's condition resulted in diminished soleus strength (4+/5), diminished pain sensation, and diminished ankle reflex (1+) during the May 2009 VA examination.  However, these findings are consistent with a moderate level of incomplete paralysis.  In December 2009, the Veteran had reduced sensation to pain and light touch only, with otherwise normal findings.  An October 2010 examination showed normal objective findings.  In January 2011, the Veteran had decreased strength but normal reflexes.

A rating in excess of 40 percent is not warranted from March 30, 2012.  A higher rating requires severe incomplete paralysis with marked muscle atrophy.  The VA examination conducted in March 2012 specifically indicated moderately incomplete paralysis, with no atrophy present.  These findings, along with reports of constant pain, moderate parasthesias, and numbness are consistent with the assigned 40 percent rating under Diagnostic Code 8520.

Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine condition and radiculopathy with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's limited range of motion, decreased sensation and strength, bladder and bowel complaints, and functional impairment are all expressly contemplated by the rating schedule.  There is no indication that the Veteran's disabilities on appeal result in any symptoms that fall so far outside the rating schedule as to render it inadequate.


ORDER

A rating in excess of 40 percent for degenerative disc disease of the lumbar spine prior to December 1, 2008 is denied.

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine from December 1, 2008 to March 30, 2012 is denied.

A rating in excess of 40 percent for degenerative disc disease of the lumbar spine from March 30, 2012 is denied.

A separate 30 percent rating for bowel incontinence due to degenerative disc disease of the lumbar spine is granted from December 28, 2007, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 20 percent for lower extremity radiculopathy prior to March 30, 2012 is denied.

A rating in excess of 40 percent for lower extremity radiculopathy from March 30, 2012 is denied.




____________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


